Citation Nr: 0427316	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  



INTRODUCTION

The veteran had active military duty from May 1975 to June 
1977.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for all claimed disabilities.  This case was 
remanded by the Board in May 2003 for the veteran to be 
provided a Travel Board hearing.  He failed to appear for 
that hearing in December 2003.  There is no further hearing 
request.  The issues of entitlement to service connection for 
disorders of the skin and both knees is decided herein, and 
the remaining issues are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues decided on appeal has been 
requested or obtained.

2.  No disability or identifiable pathology of the skin, 
including porphyria cutanea tarda, or of either knee has been 
identified in any competent evidence at any time during 
service or thereafter.  




CONCLUSION OF LAW

Disabilities of the skin, and the right and left knees were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims. 

A review of the claims folder reveals that the veteran's 
claim and the initial unfavorable rating action of September 
2000 preceded the enactment of VCAA.  Nonetheless, the 
veteran was notified of the evidence necessary to 
substantiate his service connection claims in March 2000.  He 
was subsequently provided notice of the enhanced VCAA duties 
to notify and assist, and of the evidence necessary to 
substantiate his claims in March 2001.  He was offered 
assistance in collecting any evidence he might reasonably 
identify.  In June 2001, the veteran responded that he had no 
additional evidence to submit.  In the November 2001 
Statement of the Case, he was provided the formal regulations 
implementing VCAA, notified of the evidence that was on file, 
and of the evidence it was necessary he submit to 
substantiate his claims, including evidence establishing that 
he had clinical diagnoses of disabilities of the skin and the 
knees.  

Unfortunately, though initially collected for review and 
discussed in the rating decision on appeal, the service 
medical records are presently missing from the claims folder.  
Searches conducted at the Board and the RO have so far been 
unsuccessful.  Because there is at least some evidence that 
there are disabilities of the low back and feet, and these 
issues involve the possibility of pre-service origin and the 
presumptions of sound condition and aggravation, the claims 
of service connection for those disabilities are remanded to 
the RO in a further attempt to locate the service medical 
records.  Because there is an absence of any competent 
evidence of disabilities of the skin or knees, either during 
or for some 27 years after service, those issues are 
addressed in this decision. 

With respect to the issues addressed in this decision, the 
Board finds that the veteran has been advised of the evidence 
he must submit and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for medical opinions 
in accordance with 38 U.S.C.A. § 5103A(d)(2).  Considering, 
however, that there is an absence of any competent evidence 
revealing any clinical pathology or disability of the skin or 
either knee, the Board finds that there is no duty to obtain 
such medical opinions.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when a condition noted during service is not shown 
to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain specifically identified disabilities, including 
arthritis, may be presumed related to military service if 
shown to be manifested to a compensable degree within one 
year after service separation.  38 C.F.R. §§ 3.307, 3.309.

Analysis:  The veteran filed his claims of service connection 
for disabilities of the skin and knees in February 2000, over 
22 years after he was separated from service.  The limited 
private clinical records submitted by the veteran show 
treatment for medical problems other than his skin or knees.  
No evidence submitted shows or suggests any disability, 
abnormality or clinical pathology of the veteran's skin or 
knees.  No medical evidence shows or suggests a diagnosis of 
porphyria cutanea tarda.  Although the service medical 
records are now missing, when reviewed by the RO in 
adjudicating this claim in September 2000 and November 2001, 
it was reported that the service medical records were 
completely silent for diagnoses or signs or symptoms 
consistent with disabilities of the skin or either knee.  
Considering the absence of any competent evidence or 
diagnosis of any disability of the skin or either knee for 27 
years after service, the Board does not find the present 
absence of the service medical records a bar to deciding 
these issues.

While the veteran is competent to offer a statement regarding 
personal symptoms, he is not shown to have the requisite 
medical expertise to provide a competent clinical diagnosis 
of disability of the skin or either knee.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
competent evidence demonstrating that the veteran has any 
chronic form of disability of the skin or either knee 
attributable to military service, his claims must be denied.



ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  



REMAND

When the case was returned to the Board, there were no 
service medical records on file.  These records are referred 
to in earlier adjudication actions, so they are presumed to 
have earlier been in VA's possession.  A search was conducted 
at the Board without success, and a message request to the RO 
was answered with a negative reply.  With respect to the 
remaining issues of entitlement to service connection for 
disabilities of the low back and both feet, the Board has no 
alternative but to return the file to the RO for further 
search and, if necessary, a request to the National Personnel 
Records Center (NPRC).  

For this reason, the case is REMANDED for the following:

1.  The RO should ensure that the veteran 
in this case has received adequate notice 
of VCAA and the expanded duties to duties 
to assist and notify.  Any development 
warranted by the veteran's response to 
such notification, if any, should be 
undertaken.  

2.  The RO should conduct a local search 
for the veteran's service medical records 
and, if necessary, submit a request for 
any such records to NPRC. 

3.  The RO should then readjudicate the 
issues on appeal, specifically including 
consideration of VAOGCPREC 3-2003, with 
respect to the issues of service 
connection for low back and bilateral 
foot disabilities, which have previously 
been denied as preexisting service and 
not having been aggravated during 
service.  If any decision is not to the 
veteran's satisfaction, he and the 
representative must be provided a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do noting 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



